Citation Nr: 0724704	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, including as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the RO.

Pursuant to an April 2005 action by the Board, this case was 
remanded for further development.  That development has been 
accomplished and the case has been returned to the Board for 
further consideration.


FINDING OF FACT

The veteran's diabetes mellitus type II was first manifested 
many years after military service and has not been linked to 
his period of service.


CONCLUSION OF LAW

The veteran's diabetes mellitus type II is not attributable 
to disease or injury incurred in or aggravated by active 
military service; nor may diabetes mellitus type II be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1116 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307; 3.309(a), (e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim of service connection 
for diabetes mellitus type II, a VCAA notice letter was sent 
in April 2003, prior to the RO's September 2003 decision.  
That letter informed the veteran of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence.  He was asked 
to send information describing additional evidence for VA to 
obtain, or to send the evidence himself.  In a May 2007 
supplemental statement of the case, the RO additionally 
informed him of the criteria for establishing a rating and an 
effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection, some of the required notice was not provided to 
the veteran until after the RO entered its September 2003 
decision on his claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service personnel and 
medical records have been obtained, as have the records of 
his private treatment and VA treatment.  Although the veteran 
was not afforded a VA examination for diabetes in connection 
with his claim, the private medical treatment records that 
the veteran submitted show a diagnosis of diabetes mellitus 
type II during 2001.  As further discussed below, the only 
issue in this case is whether or not the veteran served in 
Vietnam so as to qualify for presumptive service connection 
due to exposure to Agent Orange, and that does not require a 
medical examination or opinion.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claim

There is no question that the veteran currently has diabetes.  
He was diagnosed as having this condition at a private 
medical facility in 2001.  The veteran's personnel records 
show that he was assigned to Thailand.  The veteran and his 
representative maintain that, because of time he spent in 
Vietnam, he was exposed to herbicide agents, including Agent 
Orange.  They assert that the veteran's diabetes mellitus is 
due to his exposure to herbicide agents in Vietnam, however 
brief the time of exposure might have been.

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era and has a disease listed at 38 C.F.R. § 3.309(e) (2006), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  An "herbicide agent" is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam Era. 38 C.F.R. § 3.307(a)(6)(i) (2006).  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

The key question in this case is whether the evidence 
confirms that the veteran served in Vietnam, because the Type 
II diabetes mellitus with which he has been diagnosed is 
listed at 38 C.F.R. § 3.309(e).  If he had such qualifying 
service, then the law presumes a relationship between his 
presumed exposure in service and the recently confirmed 
diagnosis of Type II diabetes mellitus.

The RO has made several attempts to determine whether the 
veteran was ever in Vietnam during his time in service.  A 
reply to an August 2003 request for information from the 
Joint Services Records Research Center (JSRRC) stated that 
they were unable to determine the date(s) of any service in-
country Vietnam.   The record further discloses that, in a 
September 2003 report of contact, the veteran stated that he 
stopped in Vietnam on his way to Thailand.  He indicated he 
was "only there for a short period of time."  The veteran 
stated he had no proof of his time in Vietnam."  In his 
October 2003 notice of disagreement (NOD), the veteran stated 
that he served in Thailand and Vietnam, that his unit's 
records should be obtained, and they would reflect his 
Vietnam service.  In his substantive appeal dated in February 
2004, the veteran acknowledged that he was not actually 
stationed in Vietnam, but claimed that he was in Vietnam "as 
we flew from Thailand to Vietnam to drop off troops."  He 
claimed that his personnel and unit records had not been 
reviewed properly.  He contended that his unit and personnel 
records would reflect travel between Vietnam and Thailand, 
and those records were not reviewed properly.

In an April 2004 attempt to assist the veteran further in the 
development of his claim, he was asked to provide information 
with regard to the number and dates of flights he was on and 
when they landed in Vietnam.  He was asked to provide the 
information as soon as possible, preferably within 30 days.  
No such information has been received.

Further attempts to verify any contact with Vietnam during 
service were made pursuant to the Board's April 2005 remand 
action.  The veteran's complete personnel file was obtained 
in July 2005.   Another request for verification of in-
country service was made to JSRRC in March 2006.  Morning 
reports for the veteran's unit, the 313th Transportation 
Unit, were requested from December 1969 to December 1970.  
Again, the reply was that they were unable to determine 
actual dates in-country.  As for finding morning reports, 
JSRRC said the search needed to be narrowed to three months 
or less.  During November 2006 an inquiry was sent to the 
National Archives and Records Administration (NARA) 
requesting a further search for records relating to the 313th 
Transportation Company for the period from December 1969 to 
December 1970.  In reply some general orders were found and 
sent.  There were no operational records or daily journals 
found.

Based on the foregoing, the Board finds that VA has further 
fulfilled its duty to assist the veteran by its efforts to 
obtain documentation that would confirm any contact with 
Vietnam that the veteran may have had when he was stationed 
in Thailand.  However, the Board concludes that there is no 
objective evidence that supports the veteran's contentions 
that he ever visited Vietnam.

The veteran's military personnel records disclose that he was 
assigned to the United States Army, Pacific, in Thailand, 
from December 1969 to December 1970.  The record of his 
assignments discloses that from December 1969 to December 
1970 he was a refrigeration repairman with the 313th 
Transportation Company.  The veteran's report of transfer or 
discharge (DD Form 214) shows that his medals and badges 
included the Vietnam Service Medal and the Vietnam Campaign 
Medal; however, those awards were due to his related service 
in Thailand.  As noted above, the veteran does not contend 
that he was ever stationed in Vietnam.  

The records that were obtained from NARA showed that the 
313th Transportation Company (described as a medium truck 
refrigeration unit), was part of the 519th Transportation 
(Truck) Battalion and its assigned units.  From August 1969 
to November 1970 the 313th Transportation Company was based 
at Bangkok, Thailand, Camp Friendship at APO 96233.  During 
November 1970 the Company was transferred to Sattahip, 
Thailand, Camp Samae at APO 96232.

The veteran's personnel records, and the records from NARA, 
contain a copy of a meritorious unit commendation dated in 
July 1970 for the 519th Transportation Battalion and its 
assigned units, including the 313th Transportation Company, 
which described the work of the Battalion.  The commendation 
stated that from December 1966 to December 1969 the Battalion 
achieved outstanding success in its diversified 
transportation missions and especially in transporting and 
handling of all cargo destined to all areas of Thailand while 
making a major contribution by assisting the Corps of 
Engineers in the construction of an inland road.       
      
The veteran's personnel records also contain an October 1970 
letter of appreciation from his departing Maintenance Officer 
addressed to him personally.  He stated that the unit had the 
mission of transporting perishable subsistence throughout 
Thailand, and that the unit had been able to meet all 
requirements.  It was not an easy task to keep the unit's 
five ton tractor and reefer units on the road.  He said that 
only the veteran's devotion to duty and hard work had enabled 
the unit to meet requirements, and that he had contributed 
much to the success of the maintenance program. 



















	(CONTINUED ON NEXT PAGE)


Inasmuch as the veteran was not diagnosed with diabetes 
mellitus type II until 2001, many years after service, the 
Board finds that the criteria for direct service connection 
are not met.  The Board also finds that the complete lack of 
objective evidence that the veteran ever visited Vietnam 
while he was assigned to a military refrigerated truck 
company in Thailand is against a finding of presumptive 
service connection.  The veteran served as a refrigeration 
mechanic for a refrigerated truck company.  There is no 
indication in the company's records, or the veteran's 
personnel records, that the mission of the company extended 
beyond the borders of Thailand.  The Board also notes that 
the veteran has been less than forthcoming in the provision 
of details that might have allowed the RO to confirm any 
contact that he had with Vietnam, although he was requested 
to do so in an August 2004 letter from the RO to which he did 
not reply.   For all the foregoing reasons, the veteran's 
claim must be denied.       


ORDER

Service connection for diabetes mellitus type II is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


